DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/21/2022 has been entered.
Applicant’s amendment/response filed 04/21/2022 has been entered and made of record. Claims 1-3 were amended. Claims 1-10 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre et al. (US 2021/0178274) in view of Kniaz (Conditional GANs for Semantic Segmentation of Multispectral Satellite Images, 2018, SPIE Remote Sensing).
Regarding claim 1, St-Pierre teaches/suggests: A simulator environment, comprising: 
one or more graphics generation (GG) processors (St-Pierre [0267]: “Once generated, the basemap can remain on the GPU.” [The claimed GG processors would have been well known for parallel processing (Official Notice).]); 
one or more 
receive one or more inputs (St-Pierre [0099]: “To automatically produce a new map for the terrain for a game as needed, a basemap can be formed and relative agents can be trained using a database of images acquired from an image source.”) comprising: 
four or more input channels comprising: 
three or more different color input channels associated with three or more different colors of pixels of at least one overhead view input image corresponding to a location (St-Pierre [0111]: “Once the StyleGAN agent is trained, it can be used to generate basemap images. In one implementation, the basemap images can be 3-channel RGB pngs with 8-bit channels.”); and 
at least one geo-specific data input channel associated with one or more geo-specific datasets corresponding to the location, each of the one or more geo-specific datasets associated with one or more characteristics of the location (St-Pierre [0178]: “The elevation data can contain information on the elevation profile of a basemap tile. The elevation data can be stored using one channel;” [0221]: “The ground texture agent can return an eight-channel splatmap, where each channel describes the probability that the ground of the considered region is covered by the corresponding texture material.”); 
generate, based on the four or more input channels of the one or more inputs, at least one overhead view output image comprising a set of pixels (St-Pierre [0099]: “To automatically produce a new map for the terrain for a game as needed, a basemap can be formed and relative agents can be trained using a database of images acquired from an image source.”), each pixel corresponding to four or more output channels comprising: 
three or more color output channels associated with three or more different color values (St-Pierre [0111]: “Once the StyleGAN agent is trained, it can be used to generate basemap images. In one implementation, the basemap images can be 3-channel RGB pngs with 8-bit channels.”); and 
a geo-specific data channel associated with at least one characteristic of the one or more characteristics (St-Pierre [0178]: “The elevation data can contain information on the elevation profile of a basemap tile. The elevation data can be stored using one channel;” [0221]: “The ground texture agent can return an eight-channel splatmap, where each channel describes the probability that the ground of the considered region is covered by the corresponding texture material.”), wherein the one or more geo-specific datasets include at least one of: 
geographical vector data (St-Pierre [0175]-[0176]: “For example, one training map can include, among others, labels indicating the location of streams and water bodies … Each map can contain the standard elevation information usually stored in a basemap, together with labels describing which elements cover the map surface.” [The labels meet the claimed geographical vector data. In addition, other geographical vector data would have been well known for terrain rendering (Official Notice).]); 
ecological data (St-Pierre Fig. 1A: trees 108 and flowers 112); 
infrared imagery data configured to be used to improve the accuracy of generated foliage in the output image; 
near-infrared imagery data configured to be used to improve the accuracy of generated foliage in the output image; or 
land-use data.
St-Pierre does not teach/suggest one or more conditional generative adversarial network (cGAN) deep learning (DL) neural networks. Kniaz, however, teaches/suggests one or more conditional generative adversarial network (cGAN) deep learning (DL) neural networks (Kniaz §1 ¶4: “Conditional GANs use an image as an input signal to improve the uniform convergence of the model. Conditional GANs combine the power of adversarial learning with the feed-forward generator architecture with skip connections1,7 to provide a high-resolution output with pixel-level correspondence.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the GANs of St-Pierre to be conditional GANs as taught/suggested by Kniaz to provide a high-resolution output with pixel-level correspondence.

Regarding claim 2, St-Pierre as modified by Kniaz teaches/suggests: The simulator environment of claim 1, wherein the one or more cGAN DL neural networks are configured to generate at least one evaluation of the at least one overhead view output image based on the input image, a desired output, and the one or more geo-specific datasets (St-Pierre [0044]: “By different training, machine learning can generate maps having completely different terrain regions (e.g., a desert and a mountain range). The terrain for a map is able to be generated from training data that includes a set of images pertaining to the desired terrain;” [0047]: “For each high-resolution region, the location and type of trees 108, the ground texture 110 and the location of flowers, rocks and other ground population objects 112 are determined using machine learning;” [0085]: “As an example, a GAN might be designed to produce realistic faces from a portraits database. In this case, the goal of the generator is to generate a portrait as close as possible to those in a training set, and the goal of the discriminator will be to distinguish as well as possible between fake and real images;” Kniaz §1 ¶4: “Conditional GANs use an image as an input signal to improve the uniform convergence of the model. Conditional GANs combine the power of adversarial learning with the feed-forward generator architecture with skip connections1,7 to provide a high-resolution output with pixel-level correspondence.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, St-Pierre as modified by Kniaz teaches/suggests: The simulator environment of claim 1, wherein: 
the one or more geo-specific datasets include geographical vector data corresponding to the location (St-Pierre [0175]-[0176]: “For example, one training map can include, among others, labels indicating the location of streams and water bodies … Each map can contain the standard elevation information usually stored in a basemap, together with labels describing which elements cover the map surface.” [The labels meet the claimed geographical vector data. In addition, other geographical vector data would have been well known for terrain rendering (Official Notice).]); and 
the geo-specific data channel corresponds to at least one of a manmade structure, a waterway, a building, a roadway, or a labeled data element (St-Pierre [0175]-[0176]: “For example, one training map can include, among others, labels indicating the location of streams and water bodies … Each map can contain the standard elevation information usually stored in a basemap, together with labels describing which elements cover the map surface.”).

Regarding claim 5, St-Pierre as modified by Kniaz teaches/suggests: The simulator environment of claim 1, wherein the one or more geo-specific datasets include elevational data corresponding to the location (St-Pierre [0178]: “The elevation data can contain information on the elevation profile of a basemap tile. The elevation data can be stored using one channel.”).

Regarding claim 6, St-Pierre as modified by Kniaz teaches/suggests: The simulator environment of claim 1, wherein the one or more geo-specific datasets include at least one of ecological data and climatic data corresponding to the location (St-Pierre Fig. 1A: trees 108 and flowers 112).

Regarding claim 8, St-Pierre does not teach/suggest: The simulator environment of claim 1, wherein the one or more geo-specific datasets include at least one of infrared (IR) imagery or near-IR imagery corresponding to the location, wherein the at least one of IR imagery or near-IR imagery is configured to be used to improve the accuracy of generated foliage in the output image, and wherein at least a portion of a light spectrum range of the at least one of IR imagery or near-IR imagery is different than a light spectrum range of the at least one output image. Kniaz further teaches/suggests wherein the one or more geo-specific datasets include at least one of infrared (IR) imagery or near-IR imagery corresponding to the location, wherein the at least one of IR imagery or near-IR imagery is configured to be used to improve the accuracy of generated foliage in the output image, and wherein at least a portion of a light spectrum range of the at least one of IR imagery or near-IR imagery is different than a light spectrum range of the at least one output image (Kniaz §3.1 ¶2: “The original ISPRS dataset includes four spectral wavelengths: red (0.630–0.680 μm), green (0.525–0.600 μm), blue (0.450–0.515 μm) and near-infrared (1.064 μm). We hypothesized that additional channel with far infrared images representing surface temperatures could improve label accuracy.” [Improving label accuracy meets the claimed improving the accuracy of generated foliage.]). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the inputs of St-Pierre to include infrared imagery as taught/suggested by Kniaz to improve label accuracy.

Regarding claim 10, St-Pierre as modified by Kniaz teaches/suggests: The simulator environment of claim 1, further comprising: 
at least one display device in communication with the GG processors, the display device configured to display the at least one output image (St-Pierre Fig. 18: display 1810).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre et al. (US 2021/0178274) in view of Kniaz (Conditional GANs for Semantic Segmentation of Multispectral Satellite Images, 2018, SPIE Remote Sensing) as applied to claim 1 above, and further in view of Price et al. (US 2020/0364910).
Regarding claim 3, St-Pierre as modified by Kniaz does not teach/suggest: The simulator environment of claim 2, wherein the one or more cGAN DL neural networks are configured to: 
generate the at least one overhead view output image based on one or more of a weight and a bias; and 
adjust at least one of the weight and the bias based on the at least one evaluation.
Price, however, teaches/suggests:
generate the at least one output image based on a weight (Price [0034]: “Through a process referred to as training, a neural network is provided input data, and the output data of the neural network is compared against an expected output. Values at nodes of neural network, referred to as weights, can then be adjusted according to the difference between the output and the expected output.”); and 
adjust the weight based on the at least one evaluation (Price [0034]: “Through a process referred to as training, a neural network is provided input data, and the output data of the neural network is compared against an expected output. Values at nodes of neural network, referred to as weights, can then be adjusted according to the difference between the output and the expected output.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the machine learning of St- St-Pierre as modified by Kniaz to include weights to be adjusted as taught/suggested by Price to improve the learning.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre et al. (US 2021/0178274) in view of Kniaz (Conditional GANs for Semantic Segmentation of Multispectral Satellite Images, 2018, SPIE Remote Sensing) as applied to claim 1 above, and further in view of Copenhagen et al. (US 2009/0271160).
Regarding claim 7, St-Pierre as modified by Kniaz does not teach/suggest: The simulator environment of claim 1, wherein the one or more geo-specific datasets include land-use data corresponding to the location. Copenhagen, however, teaches/suggests land-use data corresponding to the location (Copenhagen [0020]: “In various embodiments, terrain data includes land elevation data, buildings and cultural feature data, land use data, transportation vector data, or any other informing terrain data … In various embodiments, a transportation vector includes a road, a waterway, a rail, shipping lane or any other appropriate vector data.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the inputs of St-Pierre as modified by Kniaz to include land use data as taught/suggested by Copenhagen to inform terrain data.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre et al. (US 2021/0178274) in view of Kniaz (Conditional GANs for Semantic Segmentation of Multispectral Satellite Images, 2018, SPIE Remote Sensing) as applied to claim 1 above, and further in view of Avent et al. (US 2010/0060661).
Regarding claim 9, St-Pierre as modified by Kniaz teaches/suggests: The simulator environment of claim 1, wherein: 
the one or more DL networks are configured for run-time generation of the at least one output image (St-Pierre Abstract: “The use of machine learning enables the virtual game worlds to be generated at run time by standard consumer hardware devices.”).
St-Pierre as modified by Kniaz does not teach/suggest:
the simulator environment includes a flight simulator configured to simulate an airborne vehicle; 
Avent, however, teaches/suggests
the simulator environment includes a flight simulator configured to simulate an airborne vehicle (Avent [0026]: “The terrain may also be an open area such as in space or in the sky (e.g. for flight simulation games or flight simulators).”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the terrain of St-Pierre as modified by Kniaz to be an open area as taught/suggested by Avent for flight simulation.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Spick and Copenhagen are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10824909 – conditional image translation
US 2019/0147321 – conditional GAN
US 2021/0158815 – adjusting bias values
[Ganguli 2019] – GeoGAN
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611